Title: To George Washington from Joseph Davenport, 30 November 1773
From: Davenport, Joseph
To: Washington, George



Sr
Novr 30th 1773

on the Recept of your Letter I went immediately to the Office and the Clerk was gone to Wmsburgh, upon which I got Mr William Dandridge and Several other Gent. (who was Supposed to be acquaintd with Searching the Record) to go in to the office and they Could find no Such deeds as you Wrote for, which Obliged me to wait till two oClock this afternon at which time a young man came that had wrote in the Office Several years under the Deputy & who I was told under stood the Office better than the Deputy himself & he could find none but Such as he has Sent the Originals of, which I am Sure is not what you wanted.
I Saw Colo. Quarles and he told me that there was never any deed Passed from him and Gregory to Black, but that the land was acknowledged by one Grisly (who drew it the Lottery) to Black, and there is no Such deed as that to be found on the Record. I am Sr yr most Hbl. Sert

Jos. Davenport

